Citation Nr: 1101740	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-31 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to January 
1956.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence received since the September 2004 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3. The evidence received subsequent to the September 2004 rating 
decision is new and material; the claim for service connection 
for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a November 2008 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The letter also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2010); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must 
describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  The 
November 2008 VCAA notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence and provided notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently shown 
at the time of the previous denial of service connection.  

The Veteran's service treatment records, VA and private treatment 
records, a VA examination report, and lay statements have been 
associated with the claims file.  Although a VA examination was 
not conducted with respect to the Veteran's new and material 
evidence claim, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision.  38 C.F.R. § 
3.159(c).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for 
service connection for bilateral hearing loss in a September 2004 
rating decision.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The RO denied the Veteran's claim in September 2004 because there 
was no factual evidence showing that the Veteran was exposed to 
acoustic trauma in service; and there was no medical evidence 
showing that the Veteran's hearing loss was incurred in or 
aggravated by military service. 

Evidence received subsequent to the September 2004 RO decision 
pertaining to the Veteran's claim includes (1) various lay 
statements in support of the Veteran's claim; (2) VA treatment 
records dated from 2005 to 2008; and (3) an October 2009 RO 
hearing transcript.  This evidence is new in that it was not 
previously of record.

The Board finds that the new evidence submitted is material.  The 
Veteran's hearing testimony and lay statements include additional 
details about the Veteran's noise exposure in service associated 
with his duties as a Recovery Section Leader.  The Veteran 
reported noise associated with his work with tank and heavy 
equipment recovery.  The Veteran also reported that he had asked 
medical personnel about "dullness" in his right ear on two 
separate occasions in service.  He reported that this occurred in 
1954 at Fort Knox around the time he was seen for dental 
treatment, and in December 1955 around the time he was seen for 
the removal of a cyst from his scrotum.  The Veteran reported 
that his ears were looked at, and that he was told that the 
dullness would subside.  The Veteran also reported that his 
current VA audiologist had informed him that he had nerve damage 
in this ear that was most likely caused by noise exposure.  The 
Board notes that this statement was not included in the Veteran's 
VA treatment reports.  The Veteran stated further that subsequent 
to the August 2004 VA examination in which the audiologist 
suggested that further testing be done to determine the cause of 
the Veteran's asymmetrical hearing loss, a MRI was conducted 
which failed to find a cause for the Veteran's hearing loss.  See 
Regional Officer hearing transcript at 3; August 2004 VA 
examination report.

The Board finds that the history provided by the Veteran 
identifies noise exposure and hearing problems in service.  The 
Veteran additionally reported that he was told by a VA 
audiologist that his current hearing loss is noise-related.  
Therefore, the Board finds that the Veteran has provided 
testimony which relates to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that the 
Veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  As such, the claim has been reopened.

However, as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.



ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal is 
granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran was previously afforded a VA examination to address 
his bilateral hearing loss in August 2004.  Although the VA 
examiner considered the Veteran's history given at the time of 
the VA examination, the Veteran has since provided additional lay 
evidence in association with his claim.

The Veteran reported noise exposure associated with his work with 
tank and heavy equipment recovery.  He reported noise exposure 
from recovering disabled tanks.  He also reported that he was 
occasionally sent out on a tank range while they were firing.  
The Veteran also reported that he had asked medical personnel 
about dullness in his right ear on two separate occasions in 
service.  He reported that this occurred in 1954 at Fort Knox 
around the time he was seen for dental treatment, and in December 
1955 around the time he was seen for the removal of a cyst from 
his scrotum.  The Veteran reported that his ears were looked at, 
and that he was told that the dullness would subside.  The 
Veteran has also reported that his current VA audiologist had 
informed him that he had nerve damage in his ear that was most 
likely caused by noise exposure.    

The Board finds that an updated VA examination is necessary to 
address the Veteran's reports of noise exposure, experiencing 
dullness in his right ear in service, and to address whether the 
Veteran's hearing loss is etiologically related to his reported 
noise exposure in service. 

In this regard, the Board emphasizes that the Veteran is 
competent to report his symptomatology in service.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has indicated that the Board may not rely on a medical opinion in 
which it is determined that a veteran's lay statements lack 
credibility solely because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical 
opinion must be based upon an accurate factual premise. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a 
veteran's lay assertions of symptomatology that he is competent 
to observe, unless the Board has explicitly found that the 
assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  The Board will remand this case for a supplemental 
medical opinion, based on the premise that the Veteran is 
competent to observe symptoms and treatment rendered in service.  
See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(holding "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO/AMC should refer the case to a VA 
audiologist for an updated VA medical 
opinion.  The claims folder, to include a 
copy of this remand, must be made 
available to the examiner for review.  The 
examiner should review the entire claims 
folder, to include the Veteran's lay 
statements.  The examiner should 
specifically address the Veteran's lay 
statements and testimony regarding: in-
service noise exposure from recovering 
disabled tanks; being sent out on a tank 
range while they were firing; and reports 
of experiencing dullness in the right ear 
in service.  The VA examiner should note 
that the Veteran is competent to report 
symptoms that he experienced in service.

The examiner should render an opinion, 
based on available evidence, as to whether 
it is at least as likely as not that the 
Veteran's bilateral hearing loss was 
incurred in service.  If the examiner is 
unable to respond to this inquiry without 
a reexamination of the Veteran, he should 
be afforded one.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


